  

EXHIBIT 10.2

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Executive Name:   Kent A. Strickler Title(s):    Chief Executive Officer 
Effective Date:   April 1, 2012

 

 

For good consideration, the Company employs Kent A. Strickler on the following
terms and conditions (the “Agreement”) as of the above date between TransGlobal
Assets, Inc., a Nevada corporation (the “Company”), and the above named
executive (“Executive”).

 

  1. EMPLOYMENT AGREEMENT

 

1.1. Employment, Duties, and Responsibilities. The Company hereby employs
Executive as its President and Chief Executive Officer and Executive accepts
such employment on the terms contained in this Agreement. Within limitations
established by the Bylaws of the Company, Executive shall have each and all of
the duties, responsibilities and authorities that are consistent with his title.
The Board of Directors shall retain full direction and control of the manner,
means and methods by which Executive performs the services for which he is
employed hereunder and of the place or places at which such services shall be
rendered. Executive shall report to the Board of Directors of the Company (the
“Board of Directors”).

 

1.2. Term. This Agreement shall commence as of the date hereof and shall
continue hereafter, unless terminated pursuant to Section 3, until March 31,
2015.

 

1.3. Time and Effort. Executive shall use his best efforts to carry out the
duties and responsibilities that are consistent with his title and devote the
substantial portion of his entire business time, attention, and energy
exclusively to the business and affairs of the Company. During Executive’s
employment, Executive shall not engage in any business activities outside those
of the Company to the extent that such activities would interfere with or
prejudice Executive’s obligations to the Company. Executive may serve as a
member of the Board of Directors of other organizations that do not compete with
the Company, and may participate in other professional, civic, governmental
organizations and activities that do not materially affect his ability to carry
out his duties.

 

1.4. Service to the Board of Directors. The executive will provide information
and services to the Board of Directors and its Committees as needed to support
the Company’s business. During the Term of employment, the Company shall use its
reasonable, good faith efforts to cause Executive to be re-elected as a member
of the Board of Directors. The termination of Executive’s employment with the
Company for any reason, and regardless of whether such termination is initiated
by Executive or by Company, shall be considered a contemporaneous resignation by
the Executive from all positions at the Company held by the Executive, including
but not limited to the positions of President, Chief Executive Officer and
member of the Board of Directors and any positions held by the Executive at the
any of subsidiary of the Company and shall be deemed a termination from
employment with all such affiliated entities.

 

  2. COMPENSATION

 

2.1. Base Salary. As compensation for performing services for the Company,
Executive shall be entitled to an annual salary of $ 180,000.00, payable in
bi-weekly installments consistent with the Company’s payroll practices. The
annual base salary will be reviewed annually by the Compensation Committee.

 

 

1

 



 

 

2.2. Bonus.

 

(a)The Board of Directors or Compensation Committee of the Board of Directors
may provide Executive with a bonus from time to time at their discretion.

(b)Commitment Bonus. To induce a commitment of the next 12 months, Executive
shall by approved by the Board of Directors issued a Commitment Bonus of
10,000,000 shares of the Company’s Common Stock immediately.

 

2.3. Time Off. Executive shall accrue personal time off for sick leave, personal
reasons, and holidays according to applicable company policy, except that
Executive shall accrue personal time off for vacation in accordance with the
Executive’s accrual rate of 30 days per each calendar year, with a maximum of 45
days of unused vacation rolled over to the subsequent year in addition to each
calendar’s year accrual. The limits for accrual and rollover of personal time,
other than vacation policy specified herein, shall be pursuant to Company
policy, as may be modified company-wide from time to time.  

 

2.4. Benefit Plans. During Executive’s employment, Executive shall be entitled
to participate, to the extent of Executive’s eligibility, in employee fringe
benefits made available by the Company to its employees. Nothing in this
Agreement shall preclude the Company from terminating or amending any employee
benefit plan or program as a whole from time to time. 

 

2.5. Business Expenses. Upon submission of itemized expense statements in the
manner specified by the Company’s Travel and Expense Policy, Executive shall be
entitled to reimbursement for reasonable travel, relocation, and other
reasonable business expenses incurred by the Executive in the performance of his
duties under this Agreement, or as agreed to by the Board of Directors.

 

2.6. Stock Options and Grants. The B of D at its discretion may approve Stock
Options and Grants.

 

 

  3. TERMINATION OF EMPLOYMENT

 

3.1. Voluntary. If Executive voluntarily terminates Executive’s employment with
the Company, other than for Good Reason as defined in Section 3.5 herein,
Executive shall cease to accrue salary, personal time off, benefits and other
compensation on the date of such voluntary termination. Accrued benefits, if
any, will be payable in accordance with applicable benefit plan provisions.

 

3.2. With Cause. Notwithstanding anything herein to the contrary, the Company
may terminate Executive’s employment hereunder for Cause for any one of the
following reasons: (a) failure to devote substantially all of Executive’s full
professional time, attention, energies, and abilities to Executive’s employment
duties for the Company, which failure is not cured within two weeks after the
Company gives Executive written notice of the failure; (b) inducement of any
customer, consultant, employee, or supplier of the Company to unreasonably
breach any contract with the Company or cease its business relationship with the
Company; (c) willful, deliberate, and persistent failure by Executive to
reasonably perform the duties and obligations of Executive’s employment which
are not remedied in a 90 day period of time after receipt of written notice from
the Company; (d) an act or acts of dishonesty undertaken by Executive resulting
in substantial personal gain by the Executive at the expense of the Company; (e)
Executive’s material breach of a fiduciary or contractual duty to the Company;
(f) conviction of a felony, or (g) commission of an act that results in material
long term harm to the goodwill or reputation of the Company. To be deemed
terminated for Cause, the Company shall have given Executive written notice
stating the alleged Cause and shall have provided Executive an opportunity to
present evidence to the Board of Directors, at the Company’s offices on a date
and time mutually convenient to the Board of Directors, no sooner than one and
not later than two weeks after the foregoing notice, to refute the claim of
Cause. Executive shall cease to accrue salary, personal time off, benefits and
other compensation on the date of “with cause” termination by the Company.
Accrued benefits, if any, will be payable in accordance with applicable benefit
plan provisions of the Company.

 

 



2

 

 

 

3.3. Without Cause. The Company may terminate the employment of Executive at any
time without notice and without cause (as defined in Section 3.2) In such event,
Executive shall, at the Company’s sole discretion, be entitled to the lesser of
(i) the total amount of the Executive’s base salary that remains unpaid under
this Agreement, which shall be paid monthly or (ii) monthly salary payments for
twelve (12) months, based on Executive’s monthly rate of base salary at the date
of such termination, provided, however in lieu of the aforementioned monthly
payments, the Company may in its sole discretion pay such payments in a
lump-sum. Executive shall also be entitled to receive (i) payment for accrued
and unpaid vacation pay and (ii) all bonuses that have accrued during the term
of the Agreement, but not been paid. If the Executive is terminated without
Cause, any non-vested Options granted pursuant to Section 2.6 of this Agreement
shall vest immediately. Furthermore, shares of any of the Executive’s stock
subject to any lockups will be immediately released from such restrictions and
registered by the company within 30 days of termination without cause. Upon
termination, Executive cease to accrue salary and other benefits, other than the
Company’s normal insurance policies for terminated employees.

 

Upon the termination of Executive’s employment with the Company for any reason,
Executive shall within one calendar week of such termination return to the
Company all electronic equipment, media, and supplies provided by the Company to
the Executive. Further, within one calendar week of Executive’s termination of
employment with the Company, Executive shall also return to the Company, all
Company files used by the Executive and shall not retain any copies of such
files. 

 

3.4. Effect of Termination without “Cause” on Employee Stock Options. The
Company hereby irrevocably offers to amend any stock options granted to
Executive to permit the full exercise thereof following termination of
Executive’s employment without Cause (as defined in Section 3.3) or because of
death or disability. The Company hereby also irrevocably offers to amend any
stock options granted to Executive to permit the immediate full vesting and
exercise thereof at any time after termination of Executive’s employment without
Cause or because of death or Disability to the same extent as if Executive’s
employment had not terminated. Executive or Executive’s personal representative
may accept either or both of such offers at any time before such options
otherwise expire by giving written notice to the Company. To the extent that any
options held by Executive are not incentive stock options within the meaning of
Section 422 of the Internal Revenue Code, Executive hereby accepts both such
offers.

 

3.5. Termination for Good Reason. If Executive terminates his employment with
the Company for Good Reason (as hereinafter defined), such termination will be
considered to be effectively the same as termination without cause;  he shall be
entitled to the severance and vesting benefits set forth in Section 3.3. For
purposes of this Agreement, “Good Reason” shall mean any of the following unless
such change was initiated by or voluntarily agreed to by Executive: (a) any
significant change in the Executive’s title, or position, or duties and
responsibilities not voluntarily made; (b) any involuntary decrease in base
salary (other than any which may be assessed on a percentage basis to the
Company as a whole); or (c) any material breach by the Company of this
Agreement.

 

3.6. RESERVED.

 

3.7. Disability. The Company may terminate this Agreement without liability if
Executive shall be permanently prevented from properly performing his essential
duties with reasonable accommodation by reason of illness or other physical or
mental incapacity for a period of more than 60 consecutive days. Upon such
termination, Executive shall be entitled to all accrued but unpaid base salary,
accrued bonus (if any), and accrued but unused paid time off. In the event
Executive’s employment terminates under this Section 3.7, Executive may pursue
long term disability benefits, if eligible, under any plan which the Company has
provided for Executive.

 

3.8. Death. In the event of the death of Executive, the Company’s obligations
hereunder shall automatically cease and terminate; provided, however, that
within 15 days of the Company’s notice of such death, the Company shall pay to
Executive’s heirs or personal representatives Executive’s base salary and
accrued but unused vacation pay to the date of death. All other amounts due
Executive, including bonuses, shall be paid to Executive’s estate in accordance
with the full term of this Agreement.

 



3

 



 

 

  4. NON COMPETITION, NON SOLICITATION, BANKRUPTCY

 

4.1. Non Competition. The Executive hereby covenants and agrees that during the
term of this Agreement and for a period of one year following the end of the
employment term, the Executive will not, without the prior written consent of
the Company, indirectly or directly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venture, security holder, trustee, partner, consultant, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business of the Company in
the Covered Area. For purposes of this Section 4.1 “Competing Business” means
any company engaging in products competing with TransGlobal Assets Inc. For
purposes of this Section 4.1 “Covered Area” means all geographical areas of the
United States and other Foreign jurisdictions where the Company has offices,
manufactures or may contemplate offices or manufacturing of related products
and/or sells its products directly or in-directly through distributors and/or
other sales agents.

 

4.2. Non Solicitation. The Executive further agrees that the Executive will not
divert any business of the Company and/or its affiliates or any customers or
suppliers of the Company and/or the Company’s and/or its affiliates’ business to
any other person, entity or competitor, or induce or attempt to induce, directly
or indirectly, any person to leave his or her employment with the Company.

 

4.3. Bankruptcy. In the event that the Company voluntarily or involuntary files
for bankruptcy under the Bankruptcy Code, the Executive shall use his best
efforts in keeping the Company solvent and in assisting the Company emerge from
bankruptcy as a reorganized entity, unless the Company is liquidated.

 

4.4. Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 4 will cause irreparable
injury to the Company and that in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 4 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

  5. GENERAL PROVISIONS

 

5.1. Modification: No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of this elections under this Agreement shall not preclude
or prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

 

5.2. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

TransGlobal Assets, Inc.

4800 Meadows Road, Suite 300

Lake Oswego, OR 9703

If to Executive, to:

Kent A. Strickler

PO Box 470

Siletz, OR 97380

 

 



4

 

 

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

5.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof or to the actual domicile of the parties.

 

5.4. Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

5.5. Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

 

5.6. Successors and Assigns. Executive may not assign this Agreement without the
prior written consent of the Company. The Company may assign its rights without
the written consent of the executive, so long as the Company or its assignee
complies with the other material terms of this Agreement. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Executive's rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors. The Company's subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

 

5.7. Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

5.8. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
This Agreement may be executed by facsimile with original signatures to follow.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.  


TransGlobal Assets, Inc.

 

/s/ Kent A. Strickler

 

By: Kent A Strickler

 

 

 



Accepted By:

 

/s/ Douglas R. Johnson

 

By: Douglas R. Johnson

 

 

5

 



